Martin, J.*
This is a possessory action for a sláve. The claim was resisted on allegation that the plaintiff had no other possession of the slave, than as tutor of the defendant. There was judgment as in case of nonsuit, and the plaintiff, after an unsuccessful attempt to obtain a new trial, has appealed. His counsel has drawn our attention to a bill of exceptions taken to the refusal of the judge, to permit him to ask of a witness of the defendant, in what manner he lost the possession of the negro, as tutor. It appears to us the court erred. He might have shown that he lost the possession of the slave by surrendering it to his ward on his coming of age, and that afterwards he obtained it from him by purchase, or other lawful means, or that the slave had been sold to discharge a debt of the minor’s ancestor, or of the minor himself, &c.
It is, therefore, ordered and decreed, that the judgment be annulled, and reversed, and the case remanded for further proceedings according to law, with directions to the judge to permit the plaintiff to prove in what manner he lost the possession of the *181slave, as tutor;—the defendant and appellee paying the costs of the appeal.
C. P. Cook, for the appellant.
Elam, for the defendant.

 Bullard, J., being interested in the question, did not sit on the argument of this case.